DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed July 18, 2022, claims 1-20 are pending in the application.  The applicant has amended claims 1, 5, 6, 10-12, 14, and 17-20. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
11.  (Currently amended) The method as recited in claim 9, wherein the two positions include the first area and the second area, the driver status is determined to be abnormal if both changes of the pressure values generated at the first area and the second area within a period of time are lower than the second threshold, and another pressure value at a third area is sensed at the same time.
12.  (Currently amended) The method as recited in claim 9, wherein the two positions include the first area and the second area, the driver status is determined to be abnormal if both changes of the pressure values generated at the first area and the second area within a period of time are changed to be lower than the second threshold.

Allowable Subject Matter
4.	Claims 1, 6, and 14, and claims 2-5, 7-13, and 15-20, which depend from claims 1, 6, and 14, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a direction control apparatus with a sensor, a method for determining driver status, or a system for determining driver status, as recited by the claims, wherein a pressure sensor of the direction control apparatus senses pressures on at least a first area and a second area of the direction control apparatus, wherein a driver status is determined to be abnormal if the pressure values at the first area or the second area significantly increase to exceed a first threshold within a first period of time, and then suddenly decline and quickly reach a second threshold within a second period of time.
Examiner’s note:  paragraphs [0048]-[0053] and FIG. 5 of US 2019/0241191 A1 disclose the context and scope for interpreting the terms, “significant,” “suddenly” and “quickly,” as recited by the claims, are the meaning of those terms is limited to that context and scope.
Fung et al. (US 2017/0101111 A1) discloses a direction control apparatus with a sensor.  Fung does not disclose, at least, that a driver status is determined to be abnormal if pressure values at a first area or a second area significantly increase to exceed a first threshold within a first period of time, and then suddenly decline and quickly reach a second threshold within a second period of time.
Xing (US 2017/0305425 A1) teaches a rapid and reliable method and apparatus for switching vehicle driving modes, wherein a processor switches the driving mode of a driverless vehicle to an autonomous driving mode in response to not detecting a pressure value of an object on the steering wheel outputted by a pressure sensor being greater than a preset pressure threshold when the driverless vehicle is in the manual driving mode.  Xing does not teach, at least, that a driver status is determined to be abnormal if the pressure values at a first area or a second area significantly increase to exceed a first threshold within a first period of time, and then suddenly decline and quickly reach a second threshold within a second period of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689